Title: Peter Minor to Thomas Jefferson, 10 October 1810
From: Minor, Peter
To: Jefferson, Thomas


          
            Sir,
            Ridgway Octr 10th 1810.
          
           Your Communication of the 20th Septr has been received & laid before the Directors. It is their wish to have a personal conference with You on the matter in agitation, & for this purpose they have appointed a meeting of their body at Shadwell Mills on Wednesday the 17th Instant. I am instructed to request Your presence at that time & place by the hour of 12 o.Clock.
          
            Yr He Sert
            
 P. Minor
          
        